Citation Nr: 0922913	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
radiculopathy, right lower extremity, currently evaluated as 
10 percent disabling.

2.  Entitlement to assignment of a higher evaluation for 
radiculopathy, left lower extremity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1995 to May 2000.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted separate 
evaluations for right and lower extremity radiculopathy, 
assigning 10 percent evaluations.  This matter was remanded 
in July 2007 and September 2008.

In a September 2008 informal hearing presentation, the 
Veteran's representative effectively advanced a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and thus such issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  From March 31, 2003, to November 18, 2008, the Veteran's 
radiculopathy, right lower extremity, was manifested by 
moderate incomplete paralysis which is wholly sensory.

2.  From November 18, 2008, the Veteran's radiculopathy, 
right lower extremity, has been manifested by mild incomplete 
paralysis which is wholly sensory.

3.  The Veteran's radiculopathy, left lower extremity, is 
manifested by mild incomplete paralysis which is wholly 
sensory.


CONCLUSIONS OF LAW

1.  From March 31, 2003, to November 18, 2008, the criteria 
for entitlement to a 20 percent disability rating for 
radiculopathy, right lower extremity, were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2008).

2.  From November 18, 2008, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for 
radiculopathy, right lower extremity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for radiculopathy, left lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in May 2003.  
The letter predated the July 2003 rating decision.  See id.  
Subsequently, the Veteran was issued VCAA letters in March 
2005, July 2007, March 2008, and October 2008.  Collectively, 
the VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  Collectively, the VCAA letters have clearly advised 
the Veteran of the evidence necessary to substantiate his 
claims. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned.  Moreover, the Court has held that in a 
claim for an increased initial evaluation after the claim for 
service connection has been substantiated and allowed, as is 
the situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In July 2007, March 2008, and October 2008, the Veteran was 
provided with notice of the types of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  The Veteran has not identified any 
additional medical providers.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in May 2003, June 
2008, and November 2008.  Collectively, the examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board notes that the 
November 2008 VA examiner scheduled the Veteran for an MRI of 
the lumbar spine on November 25, 2008.  The Veteran, however, 
cancelled such appointment, and did not reschedule a future 
appointment for an MRI.  As the Veteran cancelled such 
appointment without explanation, and has not made any attempt 
to reschedule such appointment, the Board has determined that 
it has no remaining duty under the VCAA to provide the 
Veteran with an MRI.  While VA has a duty to assist the 
Veteran in the development of his claim, the Veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The law also provides that a claimant for 
VA benefits has the responsibility to present and support the 
claim.  38 U.S.C. § 5107(a).  The consequence in this case of 
the Veteran's failure without good cause to report for the VA 
MRI examination is that his disability must be rated on the 
basis of the other relevant evidence on file.  38 C.F.R. § 
3.655(b).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The RO has assigned separate 10 percent disability ratings to 
the Veteran's bilateral radiculopathy, lower extremities, 
pursuant to 38 C.F.R. § 4.124a, DC 8520, dealing with the 
sciatic nerve.  Under DC 8520, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  "Moderate" incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating; "moderately severe" 
incomplete paralysis warrants a 40 percent rating; and, 
"severe, with marked muscular atrophy" incomplete paralysis 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8520.  
The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

In May 2003, the Veteran underwent a VA examination to assess 
the severity of his service-connected degenerative disc 
disease of the low back.  He reported extreme burning pain in 
the lower back with cramping and stabbing pain 
intermittently.  He reported that pain radiates to the groin 
with shooting pain down to the legs.  He stated that symptoms 
are constant, experienced every day.  He complained of 
difficulty moving during the flare-ups.  He also reported 
difficulty walking.  On physical examination, his posture was 
normal, but his gait was abnormal with a limp favoring the 
left and he walked with a cane.  Straight leg raise test was 
positive on the right and left.  Signs of radiculopathy were 
present on the left.  The symptoms were decreased motor 
function and sensory findings.  On neurological examination, 
upper extremity motor function was normal, and sensory 
function was normal.  Lower extremity motor function was 
abnormal with 3/5 motor strength on the right and 4/5 on the 
left.  Sensory function was abnormal with decreased 
monofilament sensory testing on the right.  Reflexes of 
bilateral knees and ankles were 1+.  The examiner stated that 
the Veteran had findings of radiculopathy which required 
further workup by his primary physician.

A June 2003 VA outpatient treatment record reflects that the 
Veteran was referred to the neurology clinic for low back 
pain and left extremity weakness.  He reported experiencing 
severe back pain with radiation to the left extremity and 
numbness.  He had been using a cane and reported that he 
thought he needed a wheelchair.  A weight loss of 40 pounds 
was noted, but he also reported an increased intake of 
alcohol to calm his nerves and help with his pain.  He denied 
the use of drugs.  Upon physical and neurological 
examination, the examiner stated that the Veteran appeared to 
have peripheral neuropathy with anxiety-depression.  The 
examiner stated that his peripheral neuropathy appeared to be 
secondary to alcohol with possible weight loss.  

In July 2003, the Veteran sought VA neurology consultation 
for follow-up for polyneuropathy secondary to alcohol abuse.  
The Veteran reported feeling much better after starting 
Amitriptyline for one month.  He reported that he had stopped 
drinking alcohol and had gained 15 pounds.  On sensory 
examination, there was decreased sensation in right lower 
extremity to touch, and proprioception was absent in the 
right great toe.  The left side had normal sensation and 
proprioception.  There was good motor strength power range of 
motion in both upper extremities and lower extremities with 
no deficits.  He walked with a cane.  The assessment was 
polyneuropathy secondary to alcohol abuse.  

In October 2003, the Veteran underwent VA neurology 
assessment.  The Veteran reported that his leg pains had 
improved with Elavil taken in doses of 25 milligrams twice 
daily.  The assessment was polyneuropathy due to alcohol.  
The examiner increased his Elavil to 50 milligrams twice 
daily.

In June 2008, the Veteran underwent a VA examination.  The 
Veteran complained of bilateral radiculopathy.  He denied 
being on any medication because it makes him sick.  He stated 
that the back of his right foot and the ball and the dorsum 
of the right foot are persistently numb.  Chiropractic 
treatment did not provide any relief.  He reported radicular 
symptoms down both legs with pain in his knee, ankle, foot 
and lower back, back of the upper leg and front of the lower 
leg.  On physical examination, his gait was normal.  He was 
able to walk on his heels and toes, squat and arise from the 
squatting position and get on and off the examination table 
without significant difficulty.  Straight leg raising was 
positive at 15 degrees on the right and at 45 degrees on the 
left.  Range of motion of the hips, knees, and ankles was 
within normal limits.  On neurological examination, motor 
strength was normal.  There was good tone noted bilaterally 
with good active motion.  Muscle strength was noted to grade 
5/5 in all extremities with the exception of the right lower 
leg where muscle strength was noted to be essentially grade 
3/5.  Sensation was noted to be decreased to light touch with 
a microfilament over the right great toe and dorsum of the 
right foot.  The Veteran could not tell the examiner if his 
right great toe was up or down and did not appear to have 
good position sense in that particular toe.  The left lower 
leg was noted to have normal muscle strength and sensory 
appeared to be within normal limits on the left lower leg.  
The examiner diagnosed degenerative disk disease in the lower 
back with bilateral radiculopathy with decreased sensation in 
the right great toe and dorsum of the right foot to 
microfilament, and decreased muscle strength in the right 
lower leg.  The examiner stated that the Veteran did seem to 
have some decreased muscle strength in the right lower leg.  
He also had decreased sensation to microfilament over the 
dorsum of the right foot.  He seemed to have some position 
sense loss when he could not tell the examiner what position 
his right toe was in during evaluation.  The left lower leg 
appeared to be unremarkable with regard to sensory and/or 
motor weakness changes.  There was no bowel or bladder 
dysfunction.

On November 18, 2008, the Veteran underwent a VA neurological 
examination.  He reported burning pain starting over the 
lumbar spine region going to both the buttocks and then back 
of both thighs, coming to the front of both legs up to the 
level of the ankle joints.  His feet were not painful.  The 
symptoms were constantly present, increased by lifting more 
than ten pounds of weight, sitting longer than one hour, 
standing longer than two hours, walking more than one mile, 
after which his legs will feel weak.  Lying down is 
tolerated.  He denied taking any specific medication for such 
pains and was not taking over-the-counter analgesics.  He 
does not do any exercises or go to a gym.  On physical 
examination, he was able to bend over trying to touch his 
toes with his finger 4 inches from the toes.  He had normal 
power and coordination in both upper and both lower 
extremities.  There was no atrophy, fasciculations, 
involuntary movements or tremors.  Knee jerks were 2+ and 
ankle jerks were 1+ slightly reduced.  On sensory 
examination, there was reduced sensation to pinprick in glove 
distribution to the level of the wrist in right forearm but 
normal sensation on the left side.  There was reduced 
sensation in stocking distribution over both legs one-third 
of the way up the legs bilaterally and symmetrically.  
Tinel's signs were negative on tapping both median and both 
ulnar nerves.  He walked across the room, and walked on his 
toes, heels, and tandem without any use of cane or any other 
device.  Romberg test was negative.  The examiner 
acknowledged the July and October 2003 diagnoses of 
polyneuropathy.  The examiner referred to April 2008 nerve 
conduction velocity studies which were done in both upper and 
both lower extremities.  The results showed normal findings 
in both upper extremities without any evidence of neuropathy 
or carpal tunnel syndrome.  In both lower extremities the 
findings suggested peripheral neuropathy more or less 
symmetrical and therefore a diagnosis of idiopathic 
peripheral neuropathy was made in both legs of a mild degree.  
Comparing the findings of the current examination with the 
April 2008 findings, the examiner stated that the condition 
seemed to have improved because the sensory reduction was now 
less extensive in right upper extremity and also less 
extensive in both lower extremities.  Reflexes were more or 
less unchanged.  No atrophy was seen at either examination.  

On the same date in November 2008, the Veteran underwent an 
orthopaedic evaluation ordered by VA but conducted at a 
private medical facility.  Such examination findings are 
contained in a December 2008 report.  The Veteran reported 
that pain radiates into his lower extremities bilaterally.  
He reported that he uses no assistive devices to help with 
ambulation.  He can walk for 15 to 20 minutes before has an 
increase in his pain.  He reported having weakness, 
instability, and tenderness in his feet.  On physical 
examination of the lumbar spine, his gait was normal, and he 
could walk on his toes and heels and perform a squat.  
Straight leg raising seated and supine was negative bilateral 
lower extremities.  Deep tendon reflexes were normal in the 
patella and Achilles bilateral lower extremities.  Sensation 
was normal in both lower extremities.  Muscle strength was 
5/5 in the bilateral lower extremities.  On neurological 
examination, there was good motor tone in the lower 
extremities and good sensation in the lower extremities.  
Reflexes were good and present in both lower extremities.  
The examiner diagnosed lumbar radiculopathy, L5-S1 
distribution, right greater than left.  He reported that his 
low back pain and radiculopathy limits his activities of 
daily living, the performance of his occupational duties, and 
his recreational activities.  His attempt at physical 
activities accelerates the pain and the pain then becomes 
more intense.  He has recurrent weakness.  The examiner 
opined that his lumbar radiculopathy was at least as likely 
as not caused by his service-connected low back condition as 
this is a common sequela of degenerative disc disease.  

Radiculopathy, left lower extremity

As detailed, the May 2003 VA examination report reflects 
signs of radiculopathy on the left, and symptoms of decreased 
motor function and sensory findings, but otherwise lower 
extremity motor function was 4/5 on the left.  Thereafter, 
the Veteran underwent VA evaluation and the examiners stated 
that he had peripheral neuropathy; however, stated that it 
appeared to be due to alcohol use.  In any event, the 
objective findings in June, July and October 2003 do not 
amount to moderate incomplete paralysis of the sciatic nerve, 
as the objective findings reflect normal sensation on the 
left side.  Likewise, on neurological examination in June 
2008, motor strength was normal on the left, and sensory 
appeared to be within normal limits on the left lower leg.  
The examiner specifically stated that the left lower leg 
appeared to be unremarkable with regard to sensory and/or 
motor weakness changes.  The November 2008 VA examiner 
referred to April 2008 nerve conduction studies which showed 
idiopathic peripheral neuropathy of the left lower extremity 
to a mild degree.  Another examination conducted in November 
2008 reflects that sensation was normal in the left lower 
extremity, and muscle strength was normal.  Thus, review of 
the evidence of record does not support a disability rating 
in excess of 10 percent for radiculopathy of the left lower 
extremity.  As the Veteran's radiculopathy is wholly sensory, 
and any such loss of sensation has been characterized as mild 
per nerve conduction velocity studies, a 20 percent 
disability rating is not warranted for radiculopathy, left 
lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

Radiculopathy, right lower extremity

As detailed, the May 2003 VA examination report reflects 
motor strength of 3/5 on the right lower extremity, compared 
with 4/5 of the left lower extremity.  The examiner also 
detected sensory function was abnormal with decreased 
monofilament sensory testing on the right.  Moreover, on VA 
evaluation in July 2003, there was decreased sensation in the 
right lower extremity to touch, and proprioception was absent 
in the right great toe.  At the June 2008 VA examination, the 
Veteran reported that the back of his right foot and the ball 
and the dorsum of the right foot are persistently numb.  On 
examination, sensation was noted to be decreased to light 
touch with a microfilament over the right great toe and 
dorsum of the right foot.  The Veteran also could not tell 
whether his right great toe was up or down, and he did not 
have good position sense in that particular toe.  The 
examiner diagnosed decreased sensation in the right great toe 
and dorsum of the right foot to microfilament, and decreased 
muscle strength in the right lower leg.  Based on such 
objective findings, the Board has determined that a 20 
percent disability rating is warranted for moderate 
incomplete paralysis of the sciatic nerve, for contemplation 
of his decreased sensation in the right lower extremity.  The 
Board has determined that such 20 percent disability is 
warranted for the period March 31, 2003 (date of claim) to 
November 18, 2008.  A disability rating in excess of 20 
percent is not warranted for this period as the objective 
medical evidence does not support a finding that his 
radiculopathy is moderately severe.  As detailed, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  As the Veteran's 
radiculopathy appears to be wholly sensory, such loss of 
sensation does not appear to be moderately severe in nature.  
Thus, a rating in excess of 20 percent is not warranted for 
radiculopathy, right lower extremity, for this period.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

From November 18, 2008, the Board has determined that a 
disability rating in excess of 10 percent is not warranted 
for radiculopathy, right lower extremity.  On such date, the 
Veteran underwent a VA examination, and the examiner 
specifically referred to April 2008 nerve conduction velocity 
studies which showed idiopathic peripheral neuropathy in both 
legs of a mild degree.  The examiner compared the April 2008 
findings with examination findings on such date, and the 
examiner opined that the Veteran's condition seemed to have 
improved because the sensory reduction was now less extensive 
in both lower extremities.  Likewise, on separate examination 
in November 2008, straight leg raising was negative, 
sensation was normal in both lower extremities, and muscle 
strength was also normal in both lower extremities.  On 
neurological examination, there was good motor tone in the 
lower extremities and good sensation in the lower 
extremities.  Likewise, reflexes were good and present in 
both lower extremities.  Thus, review of the evidence of 
record from November 18, 2008, does not support a disability 
rating in excess of 10 percent for radiculopathy of the right 
lower extremity.  As the Veteran's radiculopathy/peripheral 
neuropathy is improved and wholly sensory, and any such loss 
of sensation has been characterized as mild per nerve 
conduction velocity studies, a 20 percent disability rating 
is not warranted for radiculopathy, left lower extremity from 
such effective date.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the Veteran's bilateral 
radiculopathy has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, 
pursuant to Fenderson the Board has concluded that staged 
ratings are warranted for the right lower extremity 
disability; that is, a disability rating of 20 percent is 
warranted for radiculopathy, right lower extremity, from 
March 31, 2003, to November 18, 2008; but a disability rating 
in excess of 10 percent for radiculopathy, right lower 
extremity, is not warranted from November 18, 2008.  Further, 
a disability rating in excess of 10 percent for 
radiculopathy, left lower extremity, is not warranted at any 
time during the period covered by this appeal.  


ORDER

From March 31, 2003, to November 18, 2008, entitlement to a 
20 percent disability rating for radiculopathy, right lower 
extremity, is warranted.  To this extent, the appeal is 
granted, subject to VA laws and regulations applicable to 
payment of monetary benefits. 

From November 18, 2008, entitlement to a disability rating in 
excess of 10 percent for radiculopathy, right lower 
extremity, is not warranted.  Entitlement to a disability 
rating in excess of 10 percent for radiculopathy, left lower 
extremity, is not warranted.  To this extent, the appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


